 Exhibit 10.1

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

 

BETWEEN

 

 

JANEL WORLD TRADE, LTD.

 

AND

 

THE JANEL GROUP OF NEW YORK, INC.

 

AND

 

THE JANEL GROUP OF ILLINOIS, INC.

 

AND

 

THE JANEL GROUP OF GEORGIA, INC.

 

AND

 

THE JANEL GROUP OF LOS ANGELES, INC.

 

AND

 

JANEL FERRARA LOGISTICS, LLC

 

 

 

AND

 

 

 

PRESIDENTIAL FINANCIAL CORPORATION

 

 

 

DATED AS OF

 

MARCH 27, 2014

 

 

 

 

 

 

 

 



 

 

 



TABLE OF CONTENTS

 

 





SECTION  1. LOANS AND CREDIT ACCOMMODATIONS 6 1.1 Amount 6 1.2 Reserve 6 1.3 Use
of Proceeds 6 1.4 Repayment 7 SECTION  2. ADVANCES TO COVER INTEREST AND FEES;
FEES AND EXPENSES 7 2.1 Interest 7 2.2 Fees and Expenses 7 2.3 Loan Account 7
2.4 Expense Reimbursement 7 SECTION  3. SECURITY INTEREST 8 3.1 Grant 8 3.2
Further Assurances 8 SECTION  4. ADVANCES AND ADMINISTRATION 8 4.1 Advance
Requests 8 4.2 Remittance of Collections and Other Proceeds and Procedures 9 4.3
Application of Payments 9 4.4 Notification; Verification 9 4.5 Power of Attorney
9 4.6 Books and Records 10 SECTION  5. REPRESENTATIONS AND WARRANTIES 10 5.1
General 10 5.2 Accounts 10 5.3 Borrower Reports 11 SECTION  6. COVENANTS 11 6.1
Affirmative Covenants 11 6.2 Negative Covenants 12 6.3 Financial and Other
Covenants 12 SECTION  7. EVENTS OF DEFAULT AND REMEDIES 12 7.1 Events of Default
12 7.2 Remedies 13 SECTION  8. RELEASE AND INDEMNITY 14 8.1 Release 14 8.2
Indemnity 14 SECTION  9. TERM 14 9.1 Effectiveness of Agreement 14 9.2
Termination 14 9.3 Early Termination Fee 14 9.4 Effect of Termination 15
SECTION  10. GENERAL PROVISIONS 15 10.1 Miscellaneous 15 10.2 Notices 15 10.3
Consent to Forum 16 10.4 Waivers by Borrower 16



 



 

 

 



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as it may be amended, this "Agreement") is
entered into on March 27, 2014 between PRESIDENTIAL FINANCIAL CORPORATION
("Lender"), having an address at 3460 Preston Ridge Road, Suite 550, Alpharetta,
GA 30005, and JANEL WORLD TRADE, LTD. AND THE JANEL GROUP OF NEW YORK, INC. AND
THE JANEL GROUP OF ILLINOIS, INC. AND THE JANEL GROUP OF GEORGIA, INC. AND THE
JANEL GROUP OF LOS ANGELES, INC. AND JANEL FERRARA LOGISTICS, LLC (hereinafter
individually, collectively, interchangeably and jointly and severally referred
to as "Borrower"), whose chief executive office is located at 150-14 132nd
Avenue, Jamaica, NY 11434 ("Borrower's Address"). Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth on
Schedule A. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided in the UCC to the extent such terms
are defined therein. The schedules attached to this Agreement are an integral
part of this Agreement and are incorporated herein by reference.

 

SECTION 1.       LOANS AND CREDIT ACCOMMODATIONS

 

1.1          Amount

 

Subject to the terms and conditions in this Agreement, at Borrower's request and
provided that no Default or Event of Default exists, Lender agrees to review
Availability Certificates from the Borrower, and may, in its discretion, make
Advances to Borrower during the Term, to the extent that there is sufficient
Availability at the time of such request to cover, dollar for dollar, the
requested Advance, and further provided that after giving effect to such
Advances, the outstanding balance of all monetary Obligations will not exceed
the Maximum Loan Amount. For this purpose, "Availability" means, on any date, an
amount equal to:

 

(i)the Eligible Accounts on such date multiplied by the Accounts Advance Rate;

 

minus

 

(ii)all Reserves which Lender has established pursuant to Section 1.2 (including
any to be established in connection with the requested Advance);

 

minus

 

(iii)the outstanding balance of all monetary Obligations on such date.

 

1.2          Reserve

 

Lender may from time to time in its discretion establish and revise such
reserves as Lender deems appropriate ("Reserves") to reflect (i) the amount of
accrued but unpaid interest with respect to the monetary Obligations on such
date; (ii) events, conditions, contingencies or risks which affect or may affect
(A) the Collateral or its value, or the Liens and other rights of Lender in the
Collateral or (B) the assets, business or prospects of Borrower or any Obligor;
(iii) Lender's concern that any Collateral or financial information furnished by
or on behalf of Borrower to Lender is or may have been incomplete, inaccurate or
misleading in any material respect; (iv) any fact or circumstance which Lender
determines in its discretion constitutes, or could constitute, a Default or
Event of Default; (v) the percentage increase of Dilution in excess of 5%, as
determined by the month-end accounts receivable aging; (vi) any material change
in Borrower’s historical accounts payable practices that could result in a
Material Adverse Change; or (vii) any other events or circumstances which Lender
determines in its discretion make the establishment or revision of a Reserve
prudent. Lender may, in its discretion, establish and revise Reserves by
deducting them in determining Availability or by reclassifying Eligible Accounts
as ineligible. In no event shall the establishment of a Reserve in respect of a
particular actual or contingent liability obligate Lender to make Advances
hereunder to pay such liability or otherwise obligate Lender with respect
thereto.

 

1.3          Use of Proceeds

 

Borrower shall be authorized to use the proceeds of the Advances solely to make
expenditures for lawful purposes of Borrower to the extent such expenditures are
not prohibited by the provisions of this Agreement or Applicable Law. Borrower
represents and warrants that Lender's loan or loans to Borrower will be used for
nonconsumer purposes and not for personal, family or household purposes.

 



 

 

 



1.4          Repayment

 

Principal and interest shall be paid as stated in the Demand Secured Promissory
Note (the “Note”) executed by Borrower in favor of Lender contemporaneously
herewith. In addition, if at any time the amount of monetary Obligations exceeds
Availability (any such excess, an "Overadvance"), or if at any time or for any
reason the outstanding amount of Advances extended or issued pursuant hereto
exceeds any of the dollar limitations (“Overline”), Borrower will pay to Lender
within five (5) Business Days the amount of such Overadvance or Overline.
Notwithstanding the foregoing, Lender may, in its discretion, make or permit the
Advances or any other monetary Obligations that give rise to or constitute an
Overadvance or Overline, provided that Borrower shall, upon Lender's demand, pay
to Lender such amounts as shall eliminate such Overadvance or Overline. All
unpaid monetary Obligations shall be due and payable in full upon termination of
this Agreement pursuant to Section 9.2.

 

SECTION 2.       ADVANCES TO COVER INTEREST AND FEES; FEES AND EXPENSES

 

2.1          Interest

 

Principal and interest shall be paid as stated in the Note executed by Borrower
in favor of Lender contemporaneously herewith. The parties agree that, and
Borrower instructs Lender that, interest and other charges provided for herein
and in the Note shall accrue daily and be paid by Advances and charged to
Borrower’s Loan Account on the last day of the month with Lender; provided, all
amounts chargeable to or reimbursable by Borrowers under Section 2.4 shall
become due and payable by Borrower, upon demand, to Lender. Such Advances shall
thereafter bear interest and be subject to other charges upon the same terms as
other Advances, and such Advances are agreed by the parties to be principal
pursuant to O.C.G.A. Section 7-4-2(A)(3). Borrower specifically agrees, by
execution of this Loan Agreement and Note, to this treatment of all accrued but
unpaid interest and other charges hereunder and under the Note.

 

2.2          Fees and Expenses

 

In addition to all interest and other sums payable by Borrower to Lender under
this Agreement, Borrower shall pay Lender the fees and reimbursements listed on
Schedule B, which are and shall be deemed earned in full on the date when same
is due and payable hereunder and shall not be subject to rebate or proration
upon termination of this Agreement for any reason.

 

2.3          Loan Account

 

Lender shall maintain a loan account in the name of Borrower, reflecting all
Advances, charges, fees, expenses and payments made pursuant to this Agreement
(the "Loan Account"). Lender shall provide Borrower with commercially reasonable
electronic access to information about Borrower’s Loan Account (the “Online
Statement”), which information shall include, without limitation, sufficient
details regarding the collection of the Accounts (such as Account Obligor,
payment date, payment amount, etc.) to permit Borrower to maintain its
applicable financial records concerning such Accounts; provided, however, that
Lender shall not be liable to Borrower for any damages suffered by Borrower as a
result of the temporary failure or unavailability of or the lack of updates to
the Online Statement. All information posted to the Online Statement shall be
deemed to have been delivered to Borrower and, unless Borrower notifies Lender
in writing to the contrary (including a detailed description of the alleged
error or omission) within 30 days after such information is made available to
Borrower, the Online Statement shall be deemed correct, accurate and
conclusively binding on Borrower as an account stated (except for reverses and
reapplications of payments made and corrections of errors discovered by Lender).

 

2.4          Expense Reimbursement

 

Borrower shall reimburse Lender for (i) any Extraordinary Expenses incurred by
Lender and (ii) all legal, accounting, appraisal, consulting and other fees and
expenses suffered or incurred by Lender in connection with: (a) the negotiation
and preparation of any of the Loan Documents and any amendment or modification
thereto; (b) the administration of the Loan Documents and the transactions
contemplated thereby; (c) action taken to perfect or maintain the perfection or
priority of any of Lender's Liens with respect to any of the Collateral,
including, without limitation, any and all lien search fees, credit inquiry and
investigation fees and costs; (d) any inspection of or audits conducted by
Lender with respect to Borrower's books and records or any of the Collateral; or
(e) any effort by Lender to verify or appraise any of the Collateral. Attorneys’
fees relating to collection for which Borrower shall be responsible to reimburse
Lender shall be equal to the lesser of: (a) actual fees and expenses or (b)
fifteen percent (15%) of the principal and interest owed hereunder at the time
of commencement of collection activities or the maximum amount permitted by law
then in effect. All amounts chargeable to or reimbursable by Borrowers under
this Section 2.4 shall constitute Obligations payable on demand to Lender. The
foregoing shall be in addition to, and shall not be construed to limit, any
other provision of any of the Loan Documents regarding the indemnification or
reimbursement by Borrower of claims suffered or incurred by Lender. Borrower
agrees that Lender may conduct up to four (4) audits per calendar year and
Borrower shall be responsible for up to four (4) audits per calendar year,
unless an Event of Default exists, at which time Lender may increase the
frequency of its audits and Borrower shall be responsible for any additional
audits required by Lender.

 



 

 

 



SECTION3.               SECURITY INTEREST

 

3.1          Grant

 

To secure the full and timely payment and performance of all of the Obligations,
Borrower hereby grants to Lender a continuing security interest in and Lien upon
the following property and interests in property of Borrower, whether tangible
or intangible, now owned or in existence or hereafter acquired or arising, and
wherever located: all Accounts, Accounts and Securities, Chattel Paper,
Furniture, Fixtures and Equipment, Instruments, Investment Property, General
Intangibles, Deposit Accounts, Supporting Obligations, Inventory, Other
Property, all Proceeds and products of all of the foregoing (including proceeds
of any insurance policies and claims against third parties for loss or any
destruction of any of the foregoing), and all books and records relating to any
of the foregoing.

 

3.2          Further Assurances

 

Borrower agrees to comply with all Applicable Laws to perfect Lender's Lien in
the Collateral and to execute such documents as Lender may require to effectuate
the foregoing and to implement this Agreement. Borrower irrevocably authorizes
Lender to file financing statements, and all amendments and continuations with
respect thereto, in order to create, perfect or maintain its Lien in the
Collateral as a duly perfected Lien, subject to no other Liens except Permitted
Liens listed on Schedule C. Borrower hereby ratifies and confirms any and all
financing statements, amendments and continuations with respect thereto
heretofore and hereafter filed by Lender pursuant to the foregoing
authorization.

 



SECTION4.               ADVANCES AND ADMINISTRATION

 

4.1          Advance Requests

 

Whenever Borrower desires to obtain an Advance, Borrower shall give Lender
notice of such borrowing request telephonically (and confirmed in writing if
requested by Lender) or by facsimile or electronic mail transmission no later
than 11:00 a.m. Eastern Standard Time (“EST”), or, if in effect, Daylight
Savings Time (“DST”) on the Business Day of the requested borrowing, and notices
(in the form stipulated herein) received by Lender after 11:00 a.m. EST or DST,
whichever is in effect, shall be deemed received on the next Business Day and
notices received other than in the form stipulated herein shall be ineffective
and deemed not received by Lender. Lender shall fund approved Advances no later
than on the day after receipt or deemed receipt, as the case may be. Unless
payment is otherwise timely made by Borrower, the becoming due of any amount
required to be paid with respect to any of the Obligations (including any
interest thereon) shall be deemed irrevocably to be a request (without any
requirement for the submission of a notice of borrowing) for an Advance on the
due date of and in an aggregate amount required to pay such Obligations and the
proceeds of such Advance may be disbursed by way of direct payment of the
relevant Obligations, provided that Lender shall have no obligation to honor any
deemed request for an Advance on or after the date on which this Agreement is
terminated pursuant to Section 9.2, or when an Overadvance exists or would
result from such funding or when any applicable condition precedent is not
satisfied, but Lender may do so in its discretion and without regard to the
existence of, and without being deemed to have waived, any Default or Event of
Default and regardless of whether such Advance is made after the date on which
this Agreement is terminated pursuant to Section 9.2.

 



 

 

 

4.2          Remittance of Collections and Other Proceeds and Procedures

 

Borrower shall notify all Accounts to direct all Collections to the remittance
address provided by Lender in the Procedures Letter (the “Remittance Address”).
Lender shall retain the sole discretion to require Borrower to enter into a bank
agreement or other agreement governing the remittance of Collections, which
agreement shall be in form and substance acceptable to Lender and only Lender
shall have access to withdraw or otherwise direct the disposition of
Collections. In the event that Borrower receives any Collections or other
proceeds of Collateral, Borrower shall not deposit or change its form and in all
events within two Business Days of receipt by Borrower remit in-kind such
Collections or other proceeds of Collateral directly to the Remittance Address
and promptly notify Lender of such event. Until so forwarded, any such
Collections or other proceeds of Collateral received by Borrower shall not be
commingled with Borrower's other funds and shall be held by Borrower, as trustee
of an express trust, for Lender's benefit. In the event any Collections are
received by Borrower but not remitted to Lender in the time and manner specified
herein, the Misdirected Payment Fee set forth on Schedule B shall be assessed
and charged to the Borrower’s Loan Account. Borrower shall specify the
Remittance Address on all agreements and contracts, and take all necessary steps
to ensure all Collections are directed to the Remittance Address. On all
invoices Borrower will place the Payment Notice that each invoice shall only be
paid to the Remittance Address. All invoices shall be mailed or otherwise
transmitted by Borrower to Account Obligors within five business days of
issuance. Borrower will provide Lender with copies of all invoices and proof of
delivery on all invoices as set forth in the Procedures Letter along with any
other information as Lender may reasonably request.

 

4.3          Application of Payments

 

Lender may, in its discretion, apply, reverse and re-apply all Collections and
other proceeds of Collateral or other payments received with respect to the
Obligations, in such order and manner as Lender shall determine, whether or not
the Obligations are due, and whether before or after the occurrence of a Default
or an Event of Default. For purposes of determining Availability, funds received
at the Remittance Address will be credited to the Loan Account upon Lender's
receipt of notice that such items have been credited to the Payment Account,
subject to final payment and collection; provided, however, that for purposes of
computing interest on the Obligations, such items shall be deemed applied by
Lender three Business Days after Lender's receipt of advice of deposit in the
Payment Account. If, as the result of Lender's application of Collections to the
Obligations as authorized by this Section 4.3 a credit balance exists in favor
of Borrower (meaning that, on any date of determination, the collected balance
of Collections after the applicable cutoff time on such date exceeds the
outstanding principal balance of (and all interest, fees and other amounts
payable with respect to) the Obligations after the applicable cutoff time on
such date), such credit balance shall not accrue interest in favor of Borrower,
but shall be available to, and promptly paid by Lender to Borrower upon
Borrower’s request, at any time or times for so long as no Default or Event of
Default exists.

 

4.4          Notification; Verification

 

Lender or its designee may, following a Default or Event of Default and to the
extent permitted by Applicable Law: (i) verify directly with the Account
Obligors the validity, amount and other matters relating to the Accounts, by
means of mail, telephone or otherwise, either in the name of Borrower or Lender
or such other name as Lender may choose; (ii) notify Account Obligors that
Lender has a Lien in the Accounts and that payment thereof is to be made
directly to Lender; and (iii) demand, collect or enforce payment of any Accounts
(but without any duty to do so).

 



 

 

  

4.5          Power of Attorney

 

Borrower hereby makes, constitutes and appoints each of Lender's officers or
agents as Borrower's attorney-in-fact with full power of substitution, in the
name of Borrower or in the name of Lender, but for Lender's use and benefit, to
do or perform at any time, in Lender's discretion, any of the following: (i) at
any time, irrespective of whether there exists an Event of Default, receive,
open and dispose of all mail addressed to Borrower (provided, however, Lender
shall forward all correspondence not related to Collateral to Borrower) and
endorse Borrower's name on any checks or other payment items with respect to any
Collateral and to deposit same and apply them to such of the Obligations as
Lender may elect; and (ii) at any time that an Event of Default exists, cause
all mail to be diverted from any post office box in Borrower's name to a post
office box or other address designated by Lender; demand, sue for, collect and
receive monies due or to become due on any Accounts and to settle, compound,
compromise or extend the time of payment of any Account or other Collateral upon
terms acceptable to Lender without releasing Borrower from any liability to
Lender, and do such other and further acts in Borrower's name which Lender may
deem necessary or desirable to enforce any of the terms of this Agreement or to
collect any of the Obligations or realize upon any Collateral. This power, being
coupled with an interest, is irrevocable.

 

4.6          Books and Records

 



Borrower irrevocably authorizes all accountants and third parties to disclose
and deliver to Lender, at Borrower's expense, all financial information, books
and records, work papers, management reports and other information in their
possession regarding Borrower. Borrower will not enter into any agreement with
any accounting firm, service bureau or third party to store Borrower's books or
records at any location other than Borrower's Address or at one or more of the
business locations set forth in Schedule F hereto without first obtaining
Lender's written consent (which consent may be conditioned upon such accounting
firm, service bureau or other Person agreeing to give Lender the same rights
with respect to access to books and records and related rights as Lender has
under this Agreement).

 

SECTION5.               REPRESENTATIONS AND WARRANTIES

 

5.1          General

 

To induce Lender to enter into this Agreement and make Advances, Borrower
represents and warrants that Borrower's legal name is exactly as set forth on
the signature page of this Agreement; Borrower is duly organized and validly
existing under the laws of the state where organized and is qualified to do
business in each state where such qualification is required (except where the
failure to so qualify would not be expected to result in a Material Adverse
Change), all of which are listed on Schedule F attached hereto; the Lien granted
by Borrower in the Collateral is and will at all times remain a duly perfected,
first priority Lien in such Collateral other than Permitted Liens; Borrower is
able to pay, does pay and will continue to pay its debts as they mature in the
ordinary course of business; the most recent financial statements provided to
Lender accurately reflect Borrower's financial condition as of that date and
that there has been no Material Adverse Change in Borrower's financial condition
(except as otherwise disclosed to Lender in writing; provided, however, Lender
may, in its discretion, deem that a Material Adverse Change has occurred) since
the date of those financial statements; there are no actions, suits or other
legal proceedings of any kind now pending or, to Borrower's knowledge,
threatened against Borrower that if successful would result in a Material
Adverse Change; no Default or Event of Default exists hereunder; Borrower has
never carried on business under or used any name other than its legal name and
the trade names or trade styles listed on Schedule F attached hereto, and have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Units and all other
Persons as is required or necessary to its assets and to carry on its business,
and Borrower has not been notified by any such Governmental Unit or other Person
that such Governmental Unit or other Person has rescinded or not renewed, or
intends to rescind or not renew, any such license, consent, accreditation,
approval or authorization. Each of the foregoing representations and warranties
shall be deemed reaffirmed and remade as of the date of each Advance hereunder
and shall not be affected by any knowledge of, or any investigation by, Lender.
The continuing accuracy of each of the foregoing representations and warranties
shall be a condition precedent to each Advance.

 



 

 

  

5.2          Accounts

 

Lender may rely, in determining which Accounts are Eligible Accounts, on all
statements and representations made by Borrower with respect to any Account.
With respect to each Account, Borrower warrants that (i) all information
relating to such Account that has been delivered to Lender is true and correct
in all material respects, such Account has been invoiced after the date the
services or goods giving rise to such Account were rendered or provided in the
ordinary course of business, as applicable, all information set forth in the
invoice is true, complete and correct in all material respects, Borrower has
delivered to the Account Obligor all requested supporting claim documents and
each invoice contains the Payment Notice to remit payments as set forth in
Section 4.2; (ii) the Account and any goods sold in respect of such Account are
the Borrower’s exclusive property and are not and will not be, subject to any
consignment, sale on approval, sale or return or “bill and hold” arrangement or
any Lien other than in Lender’s favor; (iii) any goods the sale or other
disposition of which give rise to the Account or other right to payment are not
(and will not at any time be) subject to any Lien other than in Lender’s favor;
(iv) all amounts payable in respect of the Account are payable in Dollars; (v)
the Account Obligor has accepted the goods or services relating to the Account;
(vi) the Account Obligor owes and is obligated to pay the full amount stated in
the invoice relating to the Account according its terms, without dispute,
offset, deduction, defense or counterclaim (subject to customary credits and
adjustments in the ordinary course of business, which shall be reported to
Lender); (vii) the Account does not arise from a sale to an Affiliate or a sale
to a consumer of goods to be used for personal, family or household purposes;
(viii) it has absolute ownership of and title to the Account; (ix) the Account
is not evidenced by any instrument, negotiable document, warehouse receipt or
chattel paper; (x) prior to the date on which the Account arose, it had not
received notice of the insolvency of the Account Obligor in respect of such
Account or the commencement of any Insolvency Proceedings by or against such
Account Obligor.

 

5.3          Borrower Reports

 

Borrower will provide Lender the reports listed below in a format and frequency
acceptable to the Lender. All reports, which are to be submitted in Excel format
and/or via direct data submission to an online computer system authorized and in
form and substance acceptable to Lender, are due as follows: (i) completed
Availability Certificate is due weekly (or if needed for advance purposes daily)
to be delivered no later than 10:00 AM EST or DST, whichever is in effect; (ii)
a detailed invoice date aging of the Accounts is due weekly; (iii) A complete
customer list of all Accounts with contact information (name of primary contact,
address and telephone number) is due at the beginning of each calendar month and
(iv) a monthly projections for the next fiscal year, due no later than sixty
days before the end of the current fiscal year; (v) monthly bank statements for
all bank accounts of the Borrower; (vi) monthly evidence of all of its tax
payments; and (vii) together with each delivery of financial statements required
above, the certificate of Borrower substantially in the form of Exhibit A hereto
signed by the designated officer of Borrower stating, among other things, that
no event has occurred which constitutes an Event of Default or would constitute
an Event of Default but for the requirement that notice be given, or time elapse
or both, under this Agreement (such certificate shall publish the accounting
calculations used to determine compliance or noncompliance with Borrower’s
financial obligations and financial covenants provided in this Agreement), or,
if any such Event of Default or Defaults exists, specifying the nature thereof.

 

SECTION6.               COVENANTS

 

6.1          Affirmative Covenants

 

Borrower shall: (i) permit representatives of Lender from time to time, as often
as may be reasonably requested, but only during normal business hours, to
inspect and appraise the Collateral and to inspect, audit, and make extracts
from Borrower's books and records and to discuss Borrower's financial affairs
with Borrower's independent accountants; (ii) keep adequate records and books of
account with respect to its business activities in accordance with prudent
accounting practices; (iii) cause to be prepared and furnished to Lender, in
accordance with GAAP within 30 days after the end of each month, an unaudited
balance sheet of Borrower and its subsidiaries and related unaudited statements
of income and cash flow for such month and for the portion of Borrower's
fiscal year then elapsed, on a consolidated and consolidating basis and
certified by an authorized officer of Borrower; (iv) cause to be prepared and
furnished to Lender, in accordance with GAAP within 90 days after the end of
each fiscal year of Borrower, audited financial statements of Borrower and its
subsidiaries as of the end of such fiscal year, on a consolidated and
consolidating basis, audited by a firm of independent certified public
accountants acceptable to Lender; (v) pay and discharge all taxes prior to the
date on which such taxes become delinquent or penalties attach thereto; (vi)
comply with all Applicable Laws; (vii) promptly notify Lender in writing of any
change in location of any place of business, or the establishment of any new
place of business; (viii) carry liability insurance, with insurers acceptable to
Lender, in such form and amounts, and with such deductibles and other provisions
as Lender shall require, with each such insurance policy naming Lender as lender
loss payee pursuant to a form of endorsement acceptable to Lender; (viii)
promptly notify Lender of all disputes or claims relating to Accounts that
exceed $25,000 per Account at any one time; and (x) cause each Obligor to
deliver to Lender an updated financial statement as requested by Lender, but in
no event less frequently than annually.

 



 

 

  

6.2          Negative Covenants

 

Borrower will not (i) merge or consolidate with another Person, form any new
subsidiary or acquire any interest in any Person; (ii) acquire any assets except
in the ordinary course of business and as otherwise permitted by this Agreement
and the other Loan Documents; (iii) enter into any transaction with respect
Borrower’s operations outside the ordinary course of business; (iv) sell or
transfer any Collateral or other assets, except that Borrower may sell finished
goods Inventory in the ordinary course of its business; (v) make any loans to,
or investments in, any Affiliate or other Person (other than a Borrower) in the
form of money or other assets; (vi) incur any debt outside the ordinary course
of business; (vii) guarantee or otherwise become liable with respect to the
obligations of another party or entity; (vii) incur a Change of Control; (viii)
dissolve or elect to dissolve; (ix) pay any principal or interest on any
indebtedness owing to an Affiliate other than a Borrower (except for any debt
incurred outside the ordinary course of business; (x) enter into any transaction
with an Affiliate other than on arms-length terms; (xi) compromise or settle any
Account for less than the full amount thereof that exceed $25,000, unless
Borrower has obtained the prior written consent of Lender; (xii) grant any
extension of time of payment of any Account (except for reasonable extensions
granted in the ordinary course of business, provided such extension does not
affect the eligibility of the Account); (xiii) release (in whole or in part) any
Account Obligor or other Person liable for the payment of any Account or grant
any credits, discounts, allowances, deductions, return authorizations or the
like with respect to any Account other than in the ordinary course of business
that exceed $25,000, unless Borrower has obtained the prior written consent of
Lender. Notwithstanding the foregoing, Borrower will not do any of the
mentioned, in the case of (i, ii, iii), unless Borrower has obtained the prior
written consent of Lender, which shall not be unreasonably withheld or delayed.

 

6.3          Financial and Other Covenants

 

Borrower shall at all times comply with the financial and other covenants set
forth in the Schedule E attached hereto. With respect to Class A Preferred
Stock, Lender will permit Borrower to make quarterly cash payments of Three
Thousand Seven Hundred Fifty and No/100 Dollars ($3,750.00) provided no Event of
Default has occurred or exists.

 



 

 

  

SECTION7.               EVENTS OF DEFAULT AND REMEDIES

 

7.1          Events of Default

 

The occurrence of any of the following events shall constitute an "Event of
Default" under this Agreement, and Borrower shall give Lender immediate written
notice thereof: (i) Borrower shall fail to pay any of the Obligations on the due
date thereof (whether due at stated maturity, on demand following an Event of
Default described in this section 7.1, upon acceleration, or otherwise); (ii)
any representation, warranty, or other statement to Lender by or on behalf of
Borrower, whether made in or furnished in compliance with or in reference to any
of the Loan Documents, proves to have been false or misleading in any material
respect when made; (iii) Borrower shall fail or neglect to perform, keep, or
observe any covenant contained in this Agreement or any of the other Loan
Documents; (iv) Borrower shall fail to remain in compliance with the
requirements of the exchange resulting in the removal of a listed security from
the exchange on which it trades; (v) any Material Adverse Change shall occur;
(vi) Borrower shall cease to be solvent or shall fail to pay all or any portion
of its debts and other obligations to any other creditor within 90 days after
due date, as the same become due and payable, or be unable to pay, its debts and
other obligations to any other creditor as the same become due and payable, or
any occurrence which would allow or permit any other liabilities, indebtedness
or obligations to any other creditor to be accelerated; (vii) any Insolvency
Proceeding shall be commenced by or against Borrower or any Obligor and remains
unvacated and unstayed for sixty (60) days; (viii) one or more judgments or
orders for the payment of money in excess of $50,000 shall be entered against
Borrower and remain undismissed and unpaid for thirty (30) days; (ix) any
Obligor shall revoke or attempt to revoke or terminate, or fail to confirm
Obligor's liability under, any guaranty to which any Obligor is a party; (x) the
occurrence of a Change of Control of Borrower; (xi) any instruction or agreement
regarding the Remittance Address and procedures related thereto is amended or
terminated without the written consent of Lender, or if Borrower fails, or
neglects to perform its obligation to remit payment of the Accounts it receives
to the Remittance Address in accordance with Section 4.2; (xii) any Default
shall occur under any other agreement or arrangement between Borrower and
Lender; (xiii) any guarantor of any of the Collateral shall revoke or attempt to
revoke, or shall dispute, such guaranty of any of the Obligations; (xiv) any
failure of any Obligor to furnish Lender current financial information upon
request; (xv) any failure of any Obligor or any Pledgor of any security interest
in the Collateral (the "Pledgor") to observe or perform any agreement, covenant
or promise contained in any agreement, instrument or certificate executed in
connection with the granting of a security interest in any Collateral to secure
the Obligations; (xvi) any uninsured loss, theft, substantial damage,
destruction, sale, foreclosure of or encumbrance to any of the Collateral, or
the making of any levy, seizure or attachment thereof or thereon or the
rendering of any judgment or lien or garnishment or attachment against any
Obligor or its property, whether actual or threatened, which causes (or would be
reasonably expected to cause) a Material Adverse Change; (xvii) the dissolution,
termination of existence, insolvency, appointment of a receiver of any part of
the property of, assignment for the benefit of creditors by, or the commencement
of any proceeding under any bankruptcy or insolvency laws, state or federal, by
or against Borrower or any other Obligor remains unvacated and unstayed for
sixty (60) days; (xviii) any discontinuance or termination of any guaranty of
any of the Obligations by a guarantor; (xix) any amendment or termination of a
financing statement naming the Borrower as debtor and the Lender as secured
party, or any corrective statement with respect thereto, is filed by or on
behalf of Borrower without the prior written consent of the Lender; (xx) if the
Collateral declines in value or for any reason becomes insufficient in Lender's
sole and exclusive judgment to secure the repayment of the Obligations and
Borrower, after demand, fails or refuses to substitute and/or make additions to
the Collateral, or pay down the Obligations satisfactory to Lender; (xxi) any
failure of Borrower to comply with the reporting schedules set forth in section
5.3 or 6.1 or failure to furnish Lender any collateral report upon request; or
(xxii) Lender in good faith deeming itself as to the ability of Borrower to
repay the obligations, or as to the sufficiency of the Collateral. In the case
of (xxi) above, Borrower shall have a period of three (3) days to cure the Event
of Default; and, if the Default remains uncured after three (3) days, remedies
outlined in section 7.2 will be available to Lender.

 



7.2          Remedies

 

Without in any way limiting the right of Lender to demand payment of any portion
of the Obligations payable upon demand in accordance with this Agreement, upon
or after the occurrence of an Event of Default (and for so long as such Event of
Default shall exist), Lender may in its discretion declare the principal of and
accrued interest on the Advances and all other Obligations outstanding to be,
and whereupon the same shall thereupon become without further notice or demand
(all of which notice and demand Borrower expressly waives), forthwith due and
payable and Borrower shall forthwith pay to Lender the entire principal of and
accrued and unpaid interest on the Advances and other Obligations, together with
reasonable attorneys' fees and court costs if such principal and interest are
collected by or through an attorney at law, and Lender may terminate this
Agreement. In addition, Lender may, in its discretion, at any time or times
exercise all of the rights and remedies of a secured party under the UCC or any
other Applicable Law and all other legal and equitable rights to which Lender
may be entitled under any of the Loan Documents, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in any of the Loan Documents or available pursuant to
Applicable Law, and none of which shall be exclusive. Borrower agrees that any
requirement of notice to Borrower of any proposed public or private sale or
other disposition of any Collateral by Lender shall be deemed reasonable notice
thereof, if given at least seven (7) days prior thereto. Lender may purchase all
or any part of the Collateral at a public sale or, if permitted by Applicable
Law, at any private sale, and, in lieu of actual payment of such purchase price,
may set off the amount of such price against the outstanding Obligations.
The proceeds realized from any sale or other disposition of Collateral may be
applied first to any Extraordinary Expenses incurred by Lender, second to
interest accrued with respect to any of the Obligations, and then to
the principal balance of the Obligations. If any deficiency shall arise,
Borrower and each Obligor shall remain liable to Lender therefor. The failure or
delay of Lender to require strict performance by Borrower of any provision of
the Loan Documents or to exercise or enforce any rights, Liens, powers, or
remedies under any of the Loan Documents shall not operate as a waiver of such
performance, liens, rights, powers, and remedies, but all such rights, Liens,
powers, and remedies shall continue in full force and effect until all of the
Obligations have been fully satisfied.

 



 

 

  

SECTION8.               RELEASE AND INDEMNITY

 

8.1          Release

 

Borrower hereby releases Lender and its affiliates and their respective
directors, officers, employees, attorneys and agents and any other Person
affiliated with or representing Lender (the "Released Parties") from any and all
liability arising from acts or omissions under or pursuant to this Agreement,
whether based on errors of judgment or mistake of law or fact, except for those
arising from fraud, negligence, willful misconduct. In no circumstance will any
of the Released Parties be liable for lost profits or other special or
consequential damages. Such release is made on the date hereof and remade upon
each request for an Advance by Borrower.

 

8.2          Indemnity

 

Borrower hereby agrees to indemnify the Released Parties and hold them harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including reasonable
attorneys' fees), of every nature, character and description, which the Released
Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement or the other Documents or any of the
Obligations or any other matter, cause or thing whatsoever occurred, done,
omitted or suffered to be done by Lender relating to Borrower or the Obligations
(except any such amounts sustained or incurred as the result of the willful
misconduct of the Released Parties). Notwithstanding any provision in this
Agreement to the contrary, the indemnity agreement set forth in this Section
shall survive any termination of this Agreement.

 

SECTION9.               TERM

 

9.1          Effectiveness of Agreement

 

This Agreement will become effective when executed by Borrower and accepted by
Lender in the State of Georgia (the “Effective Date”), and will continue in
effect for an initial term of three (3) years (the “Initial Term”). Renewals
shall be considered annually (the “Renewal Term”) unless terminated by either
party as set forth in Section 9.2 of this Agreement or as otherwise provided
herein. Unless sooner demanded, all Obligations will become immediately due and
payable, without further notice or demand, upon any termination of this
Agreement.

 

9.2          Termination

 

Borrower may terminate this Agreement only as of an Anniversary Date and then
only by giving Lender at least sixty (60) days prior written notice of
termination, whereupon this agreement shall terminate on said Anniversary Date.
Lender may terminate this Agreement at any time by giving Borrower at least
sixty (60) days prior written notice of termination, provided Lender may
terminate this Agreement immediately without prior notice to Borrower at any
time an Event of Default exists and this Agreement shall be deemed to have
automatically terminated upon the commencement of any Insolvency Proceeding by
Borrower.

 



 

 

  

9.3          Early Termination Fee

 

If this Agreement is terminated by Borrower or automatically on the commencement
of an Insolvency Proceeding by Borrower (and whether such termination occurs on
an Anniversary Date or otherwise), or by Lender after the occurrence of an Event
of Default, Lender will be entitled to a termination fee (the "Early Termination
Fee"), as liquidated damages for its loss of the benefit of the bargain and not
as a penalty (the parties acknowledging that the termination fee is a reasonable
calculation of Lender's loss of the benefit of the bargain from any such
termination). The Early Termination Fee, calculated as follows, shall be due and
payable on the effective date of termination and thereafter shall bear interest
at a rate equal to the highest rate applicable to any of the Obligations:

 

 I. Three percent (3%) of the Maximum Loan Amount, if terminated prior to the
    first Anniversary Date of the Initial Term;

 

 II. Two percent (2%) of the Maximum Loan Amount, if terminated on or after the
     first Anniversary Date but prior to the second Anniversary Date of the
     Initial Term;

 

 III. One percent (1%) of the Maximum Loan Amount, if terminated on or after the
      second Anniversary Date but prior to the third Anniversary Date of the
      Initial Term, or if a Renewal Term is in effect, if terminated prior to
      the Anniversary Date of the then current Renewal Term.

 

9.4          Effect of Termination

 

No termination shall affect or impair any right or remedy of Lender or relieve
Borrower of any of the Obligations until all of the Obligations have been
indefeasibly paid in full or performed.

 

SECTION10.            GENERAL PROVISIONS

 

10.1        Miscellaneous

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia; may not be amended, except by written
agreement of Borrower and Lender; expresses the entire understanding of the
parties hereto with respect to the subject matter hereof; may be executed in one
or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute but one and the same instrument; and shall
be binding upon and inure to the benefit of the respective successors and
assigns of Borrower and Lender (provided that Borrower may not assign or
transfer any of its rights under this Agreement or other Loan Documents without
the prior written consent of Lender). The paragraph and section headings in this
Agreement are for convenience of reference only and shall not affect the
substantive meaning of any provision of this Agreement. Time is of the essence
of this Agreement and all of the other Loan Documents.

 

10.2        Notices

 

All notices given under this Agreement shall be in writing and shall be given by
hand delivery by a reputable private delivery service, by regular first-class
mail or certified mail return receipt requested, addressed to Lender or Borrower
at the address set forth below, or by facsimile transmission to Borrower at
516-593-0925 or Lender at 770-493-5532, or such other address or facsimile
number as may be designated in writing by one party to the other delivered in
accordance with the provisions hereof.

 

If to Lender:

 

Presidential Financial Corporation

3460 Preston Ridge Road, Suite 550

Alpharetta, GA 30005

Attn: Frank Palmieri

 

Phone number: 770.491.8345

E-mail address: fpalmieri@presidentialfinancial.com

 



 

 

 

 

If to Borrower:

 

Janel World Trade, Ltd. AND The Janel Group of New York, Inc. AND

The Janel Group of Illinois, Inc. AND The Janel Group of Georgia, Inc. AND

The Janel Group of Los Angeles, Inc. AND Janel Ferrara Logistics, LLC

150-14 132nd Avenue

Jamaica, NY 11434

Attn: Philip J. Dubato

 

Phone number: 516.593.1390

E-mail address: pdubato@janelgroup.net

 

10.3        Consent to Forum

 

Borrower hereby consents to the non-exclusive jurisdiction of any United States
federal court sitting in or with direct or indirect jurisdiction over the
Northern District of Georgia or in any Georgia state or superior court sitting
in Fulton County, Georgia, in any action, suit or other proceeding arising out
of or relating to this Agreement or any of the other Loan Documents and Borrower
irrevocably agrees that all claims and demands in respect of any such action,
suit or proceeding may be heard and determined in any such court and irrevocably
waives any objection it may now or hereafter have as to the venue of any such
action, suit or proceeding brought in any such court or that such court is an
inconvenient forum. Nothing herein shall limit the right of Lender to bring
proceedings against Borrower or with respect to any Collateral in the courts of
any other jurisdiction. Any judicial proceeding commenced by Borrower against
Lender involving, directly or indirectly, any matter in any way arising out of,
related to or connected with any Loan Document shall be brought only in a United
States federal court sitting in or with direct jurisdiction over the Northern
District of Georgia or in any Georgia state or superior court sitting in Fulton
County, Georgia. Nothing in this Agreement shall be deemed to preclude the
enforcement by Lender of any judgment or order obtained in such forum or the
taking of any action under this Agreement to enforce same in any other
appropriate forum or jurisdiction.

 

10.4        Waivers by Borrower

 

To the fullest extent permitted by Applicable Law, Borrower waives (i) the right
to trial by jury (which Lender hereby also waives) in any action, suit,
proceeding or counterclaim of any kind arising out of or related to any of
the Loan Documents, the Obligations or the Collateral; (ii) presentment, demand
and protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Lender on which Borrower may in any way be liable
and hereby ratifies and confirms whatever Lender may do in this regard;
(iii) notice prior to taking possession or control of the Collateral or any bond
or security which might be required by any court prior to allowing Lender to
exercise any of Lender's remedies; (iv) the benefit of all valuation,
appraisement and exemption laws; (v) any claim against any Lender, on any theory
of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in respect of any claim for
breach of contract or any other theory of liability arising out of, or the
taking of any enforcement action, or related to any of the Loan Documents, any
transaction thereunder or the use of the proceeds of any Advances; and
(vi) notice of acceptance hereof. Borrower acknowledges that the foregoing
waivers are a material inducement to Lender's entering into this Agreement and
that Lender is relying upon the foregoing waivers in its future dealings with
Borrower. Borrower warrants and represents that it has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

[PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, Borrower and Lender have signed this Agreement as of the
date set forth in the heading.

 





 

 

 

BORROWER:

 

 

THE JANEL GROUP OF GEORGIA, INC.

 

By: /s/ Ruth Werra___________________

Ruth Werra, Secretary

 

 

THE JANEL GROUP OF LOS ANGELES, INC.

 

By: /s/ Ruth Werra___________________

Ruth Werra, Secretary

 

 

JANEL FERRARA LOGISTICS, LLC

By: Janel World Trade, Ltd., Sole Member

 

By: /s/ Ruth Werra_________ 

Ruth Werra, Secretary

 

 

 

 

 

STATE OF   New York                

COUNTY OF   Nassau                  

 

Ruth Werra personally appeared

and acknowledged the foregoing before

me this 27 day of March, 2014

 

/s/ Audrey T. Rieman __________________

Notary Seal

My commission expires March 30, 2015      

 

 

 

 

 

JANEL WORLD TRADE, LTD.

 

By: /s/ Ruth Werra________________

Ruth Werra, Secretary

 

 

THE JANEL GROUP OF NEW YORK, INC.

 

By: /s/ Ruth Werra________________

Ruth Werra, Secretary

 

 

THE JANEL GROUP OF ILLINOIS, INC.

 

 

By: /s/ Ruth Werra ________________

Ruth Werra, Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

PRESIDENTIAL FINANCIAL CORPORATION

 

By: /s/ Frank Palmieri________________

Frank Palmieri, First Vice President

 



 

 

 

SCHEDULE A

 



Definitions

 



This Schedule is an integral part of the Loan and Security Agreement dated March
27, 2014, between JANEL WORLD TRADE, LTD. AND THE JANEL GROUP OF NEW YORK, INC.
AND THE JANEL GROUP OF ILLINOIS, INC. AND THE JANEL GROUP OF GEORGIA, INC. AND
THE JANEL GROUP OF LOS ANGELES, INC. AND JANEL FERRARA LOGISTICS, LLC and
PRESIDENTIAL FINANCIAL CORPORATION (the "Agreement").

 

In addition to terms defined in the Agreement, as used in the Agreement, the
following terms have the following meanings:

 

“Accounts” means all of Borrower’s now owned or existing and future acquired or
arising "accounts", as such term is defined in the UCC, and any and all other
receivables (whether or not specifically listed on schedules furnished to
Lender), including, without limitation, all accounts created by, or arising
from, all of Borrower's sales, leases, rentals or other dispositions of goods or
renditions of services to its customers (whether or not they have been earned by
performance), including but not limited to, those accounts arising from sales,
leases, rentals or other dispositions of goods or software sold or licensed or
rendition of services made under any of the trade names, logos or styles of
Borrower, or through any division of Borrower, all contract rights, notes,
drafts, acceptances, general intangibles and other forms of obligations and
receivables, and any and all Supporting Obligations in respect thereof.

 

“Accounts and Securities” means all of Borrower’s money, deposit accounts,
letters of credit, letter of credit rights and investment property.

 

“Account Obligor” means the Person primarily obligated to pay an Account or
Chattel Paper.

 

“Account Obligor Claim” means to any Account Obligor such Account Obligor’s
dispute, claim, offset, defense, deduction, rejection, recoupment, counterclaim
or contra account with respect to any Account Obligor, including any dispute or
claim relative to price, terms, quality, quantity, performance, workmanship
(regardless of the merits of any such dispute or claim).

 

“Accounts Advance Rate” means a percentage established by Lender, which shall be
up to 70% as of the date of this Agreement, and which may be increased or
decreased by Lender from time to time in the exercise of its discretion. After
delivery of the September 30, 2014 audited financial statement showing a
Tangible Net Worth of not less than $500,000.00, and at all times thereafter, or
upon delivery of interim year-to-date financial statement reflecting a capital
infusion resulting in a Tangible Net Worth of not less than $500,000.00,
Borrower may request an increase in the Accounts Advance Rate up to 85% as long
as Dilution on a trailing twelve-month basis is 5% or less and no Default or
Event of Default exists.

 

“Advance” or “Advances” means a loan advance under this Agreement.

 

“Affiliate or Affiliates” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person's senior executive officers, directors, partners and, for any Person that
is a limited liability company, such Persons, managers and members. For purposes
hereof, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of any equity interest, by contract or otherwise.

 

“Anniversary Date” means the day that is 365 (or 366, as applicable) days after
the date of this Agreement and the same date in each year thereafter.

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Document in question, including all
applicable common law and equitable principles; all provisions of all applicable
state, federal and foreign constitutions, statutes, rules, regulations and
orders of governmental bodies; and orders, judgments and decrees of all courts
and arbitrators.

 



 

 

  

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Availability Certificate” means the report prepared by Borrower, in the form
set forth on Schedule D attached hereto, which provides the numerical value of
Collateral as of a specific date signed by an authorized officer of Borrower.

 

“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in Georgia are authorized to close.

 

“Change of Control” means with respect to the shareholders of Borrower as set
forth in Schedule G, shall cease to own free and clear of all Liens (except
Permitted Liens), at least fifty percent (50%) of the outstanding voting equity
interests of the Borrower.  Any transfer of voting equity interests by any
shareholder to a trust or like entity for estate planning purposes shall not be
deemed a transfer of such voting equity interests.

 

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods. As used in
this paragraph, "monetary obligation" means a monetary obligation secured by the
goods or owed under a lease of the goods and includes a monetary obligation with
respect to software used in the goods.

 

“Collateral” means all property and interests in property in or upon which a
Lien is granted pursuant to this Agreement or the other Loan Documents.

 

“Collections” means, with respect to any Account, all collections and other
payments on or with respect to such Account.

 

“Default” means any event, which with notice or passage of time, or both, would
constitute an Event of Default.

 

“Deposit Accounts” mean any and all demand, time, savings, passbooks or similar
accounts maintained with a bank.

 

“Deposit Account Agreement” means in form and substance reasonably acceptable to
Lender, executed and delivered by each Borrower and the applicable deposit bank.

 

“Dilution” means a lessening of the value of the collateral that is caused by,
but not limited to, credits, discounts, returns, charge-backs, trade allowances,
concentrations, slow pay, and bad debts.

 

“Dollars” mean the legal tender of the United States of America.

 

“Eligible Account” means an Account which arises in the ordinary course of
business of Borrower from the rendition or performance of services and/or for
the sale of goods, is payable in Dollars, is subject to Lender's duly perfected
Lien and is deemed by Lender, in its discretion, to be an Eligible Account.
Without limiting the generality of the foregoing, the following Accounts shall
not be eligible:

 

(a).With respect to an account debtor whose total obligations to Borrower exceed
20% of all Accounts, the excess amount shall be excluded from Eligible Accounts,
unless otherwise approved in writing by Lender:

 

These above limits shall be adjusted by Lender, in its sole discretion, as
deemed appropriate.

 



 

 



 

 1. No Account shall be an Eligible Account if:

(i)the Account is more than 90 days from invoice date relative to invoices with
payment terms of 60 days or less;

(ii)25% or more of the Accounts from the Account Debtor are more than 90 days
from invoice date;

(iii)the Account is subject to any Account Obligor Claim;

(iv)the Account is not payable in Dollars;

(v)the Account is due and owing by an Account Obligor who is an Affiliate of
Borrower or a Person controlled by an Affiliate of Borrower;

(vi)the Account is due and owing by an Account Obligor who is not creditworthy
in Lender’s reasonable discretion;

(vii)the Account is due and owing by an Account Obligor who does not have its
principal assets and place of business in the United States, Puerto Rico, or
Canada;

(viii)the Account is unbilled;

(ix)any covenant, representation or warranty contained in the Agreement with
respect to such Account has been breached;

(x)an Insolvency Proceeding has been commenced by or against the Account Obligor
or the Account Obligor has failed, suspended business or ceased to be solvent;

(xi)the Account is subject to a Lien other than a Permitted Lien;

(xii)the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment;

(xiii)the Account represents, in whole or in part, a billing for interest, fees
or late charges;

(xiv)the Account is not evidenced by an invoice, statement or other electronic
or documentary evidence satisfactory to Lender;

(xv)the Account is not supported by documentation evidencing the completion of
service, satisfactory to Lender;

(xvi)the Account has been turned over or submitted to a third party for
collection;

(xvii)such Account is in the form of a cost report receivable owing from any
Governmental Authority, unless Lender has expressly agreed to include it in the
Borrowing Base as an Eligible Account;

(xviii)the Account arises from a sale to the Account Obligor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment or any other
repurchase or return basis;

(xix)the Account is owing from the United States of America or which amount is
owing from the United States of America or any agency, department or subdivision
thereof, unless a properly executed assignment of claims has been received by
Lender; or

(xx)the Account does not comply with such other criteria and requirements as may
be specified from time to time by Lender in its discretion.

 

“Extraordinary Expenses” means all costs and expenses (including legal fees)
incurred by Lender in connection with the enforcement of any of its rights or
remedies under this Agreement, including any costs and expenses incurred in
connection with its repossession of any of the Collateral, collection of any of
the Collateral, storing or removing any of the Collateral, or advertising for
sale or selling any of the Collateral.

 

“Furniture, Fixtures and Equipment” means all of Borrower's presently owned and
hereafter acquired machinery, furniture, fixtures and equipment wherever located
(all of the foregoing being hereinafter collectively referred to as the "FF&E").

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, consistently applied.

 

“General Intangibles” means any personal property, including things in action,
other than accounts, chattel paper, commercial tort claims, deposit accounts,
documents, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, or other minerals before extraction. The
term includes payment intangibles and software.

 

“Governmental Unit” means a subdivision, agency, department, county, parish,
municipality, or other unit of the government of the United States, a state, or
a foreign country. The term includes an organization having a separate corporate
existence if the organization is eligible to issue debt on which interest is
exempt from income taxation under the laws of the United States.

 



 

 

  

“Instruments” mean any and all negotiable instruments or any other writings that
evidence a right to the payment of a monetary obligation, are not themselves a
security agreement or lease, and are of a type that in ordinary course of
business is transferred by delivery with any necessary endorsement or
assignment.

 

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under the Bankruptcy Code or any other applicable insolvency law; as an
assignment by a Person for the benefit of such Person's creditors; or for the
appointment of a receiver, trustee, or other custodian for a Person or any of
such Person's property.

 

“Inventory” means all of Borrower’s finished goods and inventory, packing and
shipping supplies, all goods intended to be sold or used by Borrower or to be
furnished by Borrower under contracts of service, including all raw materials,
goods in process, finished goods, materials and supplies of every kind and
nature, used or usable in connection with the manufacture, shipping,
advertising, selling, leasing or furnishing of such goods, all documents
evidencing or representing the same and all documents of title, all negotiable
and non-negotiable warehouse receipts representing the same and all products,
accounts and proceeds resulting from the sale or other disposition of the
foregoing, that may be rejected, returned repossessed or stopped in transit and
all other items, customarily classified as inventory (all of the foregoing being
hereinafter collectively referred to as the “Inventory”).

 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract, or commodity
account.

 

“Lien” means any security interest in, or common law, statutory or contractual
lien with respect to, any property of a Person. For the purpose of this
Agreement, Borrower shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement or other arrangement
pursuant to which title to the property has been retained by or vested in some
other Person for security purposes.

 

“Loans” means all monies advanced by the Lender to the Borrower pursuant to the
terms of this Agreement.

 

“Loan Documents” means the Agreement and all notes, guaranties, security
agreements, certificates, landlord's agreements, Bank Agreements, Deposit
Account Agreements and all other agreements, documents and instruments now or
hereafter executed or delivered by Borrower or any Obligor in connection with,
or to evidence the transactions contemplated by, this Agreement.

 

“Material Adverse Change” means any (a) material adverse change on (i) the
business, operations, financial condition, or assets of the Borrower and its
Subsidiaries, taken as a whole; (ii) the ability of the Borrower and any of its
Subsidiaries, to perform their respective obligations under any Loan Documents;
or (iii) the perfection or priority of any Lien of the Lender under this
Agreement on a material portion of the Collateral as a result of any action or
failure to act by the Borrower; or (b) material impairment on the rights,
remedies or benefits available to the Lender under any Loan Document as a result
of any action or failure to act by the Borrower.

 

“Maximum Loan Amount” means Three Million Five Hundred Thousand and no/100
Dollars ($3,500,000.00).

 

“Obligations” means all present and future Advances, Loans, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower or any Obligor to Lender, whether evidenced by or arising under the
Agreement or any other Loan Document, whether arising from an extension of
credit, guaranty, indemnification or otherwise whether direct or indirect
(including those acquired by assignment and any participation by Lender in
Borrower's indebtedness owing to others), whether absolute or contingent,
whether due or to become due, and whether arising before or after the
commencement of a proceeding under the Bankruptcy Code or any similar statute,
including all interest, charges, expenses, fees, attorney's fees, expert witness
fees, audit fees, letter of credit fees, loan fees, Early Termination Fees and
any other sums chargeable to, or reimbursable by, Borrower under the Agreement
or under any other Loan Document.

 



 

 

  

“Obligor” means any guarantor, endorser, acceptor, surety or other person liable
on, or with respect to, the Obligations or who is the owner of any property that
is security for the Obligations, other than Borrower.

 

“Other Property” means any and all other property of any nature whatsoever of
Borrower now or hereafter in the possession of, assigned to or hypothecated to
Lender for any purpose, including, but not limited to balances, credits,
deposits, accounts, items and monies of Borrower now or hereafter with Lender
and all dividends and distributions on or rights in connection with any such
property and all rights of Borrower earned or to be earned under contracts to
sell goods or render services.

 

“Payment Account” means an account maintained by Lender to which all Collections
or other monies from time to time remitted as directed and deposited by Lender
shall be transferred and all other payments by Borrower to Lender shall be sent
in immediately available federal funds.

 

“Payment Notice” means the notice placed on each invoice, directing the Account
to remit only to the Lockbox. Payment made to any other party or location will
not constitute valid payment of the invoice. Notice: Janel World Trade, Ltd. OR
The Janel Group of New York, Inc. OR The Janel Group of Illinois, Inc. OR The
Janel Group of Georgia, Inc. OR The Janel Group of Los Angeles, Inc. OR Janel
Ferrara Logistics, LLC, P. O. Box 105328, Atlanta GA 30348-5328.

 

“Permitted Liens” means Liens in favor of Lender and any other Liens agreed or
consented to by Lender in writing.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

 

“Prime Rate” means the per annum rate of prime rate of interest quoted in The
Wall Street Journal from time to time. If the Wall Street Journal Prime becomes
unavailable during the term of this Agreement, Lender may designate a substitute
index after notice to Borrower.

 

“Procedures Letter” means the letter dated as of March 27, 2014 issued by Lender
and agreed to by Borrower which sets forth the procedures with respect to
Advances and reporting to the extent such procedures are not covered in this
Agreement.

 

“Proceeds” means all substitutions, improvements, accessions, additions,
renewals and replacements of or to any of the Collateral (including, but not
limited to, returned or unearned premiums from any insurance written in
connection with this Agreement) and all proceeds of any of the foregoing,
including, but not limited to, any and all proceeds in the form of Accounts and
Inventory.

 

“Projections” are estimates based on certain assumptions or past trends.

 

“Records” means all of Borrower’s books and records relating to its business or
assets, including records pertaining to any Collateral. Without limiting the
generality of the foregoing, Borrower’s accounting and financial records will
include all records (whether paper, computer or electronic) data, tapes, discs,
or other media and all programs, files, records and procedure manuals relating
thereto wherever located.

 

“Supporting Obligations” mean a letter of credit right or secondary obligation
that supports the payment or performance of an account, chattel paper, a
document, a general intangible, an instrument, or investment property.

 

“Term” means the period commencing on the date of this Agreement and ending on
the date on which this Agreement is terminated pursuant to Section 9.2.

 

“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of Georgia.

 



 

 

  

All accounting terms used in the Agreement, unless otherwise indicated, shall
have the meanings given to such terms in accordance with GAAP. All other terms
contained in the Agreement, unless otherwise indicated, shall have the meanings
provided by the UCC, to the extent such terms are defined therein. The term
"including," whenever used in the Agreement, shall mean "including, but not
limited to." The singular form of any term shall include the plural form, and
vice versa, when the context so requires. References to Sections, subsections
and Schedules are to Sections and subsections of, and Schedules to, the
Agreement; to agreements and statutes shall include all amendments thereto and
successor statutes in the case of statutes; to the time of day shall mean the
time of day on the day in question in Alpharetta, Georgia; to Lender's
discretion means Lender's sole and absolute discretion.

 

 

 

 

SCHEDULE B

 

Fees And Expense Reimbursement



 



The fees and expense reimbursements listed on this schedule are in addition to
any fees listed in the Loan Agreement, any of the Loan Documents or subsequently
agreed to by Lender and Borrower, and are not intended to exclude any expenses
for which Borrower is required to reimburse Lender under the Loan Agreement or
any of the Loan Documents.

 

 

(a)   Origination Fee. Upon execution of this Agreement, a one-time Origination
Fee equal to one percent (1%) of the Maximum Loan Amount ($35,000.00), will be
considered earned and due.

 

(b)   Wire Fee. A charge of $30.00 for each outgoing wire sent to, or on behalf,
of Borrower, and a charge of $15.00 for each incoming domestic wire received, or
$30.00 for each foreign wire received for the benefit of Borrower. The Wire Fee
is subject to change, but Lender will notify Borrower of the change.

 

(c)   Automated Clearing House (“ACH”) Fee. A charge of $10.00 for each outgoing
ACH transaction and a charge of $10.00 for each incoming ACH transaction. The
ACH fee is subject to change, but Lender will notify Borrower of the change.

 

(d)   Field Examination. A fee of $950.00 per person per day plus out of pocket
expenses for each field examination conducted by or on behalf of Lender. The
Field Examination Fee is subject to change, but Lender will notify Borrower of
the change.

 

(e)    Lockbox Fee. A Lockbox Fee based on the following schedule will be
charged to the Borrower’s loan account on the first business day of each month
based on the lockbox activity of the prior month:

 

Number of Items Lockbox Fee 0 - 1,000 $   900.00 1,001- 2,500 $1,500.00 2,501+ $
To Be Determined

 

(f)    Technology Fee. A one-time Technology Set-Up and Training Fee of $500.00
will be considered due and payable upon execution of this Agreement. An ongoing
Monthly Technology Maintenance fee of $100.00 will be charged to the Borrower’s
loan account on the last day of each month.

 

(g)   Remittance Notification to Debtor Fee. A fee of $1.00 per letter, plus the
cost of mailing.

 

(h)   Late Reporting Fee. A fee of $10.00 per day for each report not received
by Lender as required under this Agreement, the Procedures Letter or any other
loan document.

 

(i)     Change of Bank Routing Instruction Fee. A fee of $25.00 for each change
of Borrower’s bank of record for wires and ACHs.

 

(j)     Misdirected Payment Fee. For each such occurrence, Borrower agrees to
pay to Lender an amount equal to fifteen percent (15%) of any payment of any
invoice where said payment has been received by Borrower and is deposited by
Borrower in violation of this Agreement.

 

(k)   Amendment Fee. A commercially reasonable fee for each modification or
amendment to this Agreement shall be fully earned and due upon the execution of
the amendment. In addition, a one percent (1%) Amendment Fee will be considered
earned and due on the increased amount if the Maximum Loan Amount is increased.

 

 

 

 

SCHEDULE C

 



Permitted Liens



 

Borrower UCC Filing Number State Filed Date Filed

Secured Party

 

Janel World Trade, Ltd. None       The Janel Group of New York, Inc.
200905260302129 New York 5-26-09 Key Equipment Finance, Inc. The Janel Group of
New York, Inc. 201006280346702 New York 6-28-10 Mitel Leasing, Inc. The Janel
Group of New York, Inc. 201006280346714 New York 6-28-10 Mitel Leasing, Inc. The
Janel Group of New York, Inc. 201006280346738 New York 6-28-10 Mitel Leasing,
Inc. The Janel Group of New York, Inc. 201006280346776 New York 6-28-10 Mitel
Leasing, Inc. The Janel Group of New York, Inc. 201006280346790 New York 6-28-10
Mitel Leasing, Inc. The Janel Group of Illinois, Inc. None       The Janel Group
of Georgia, Inc. None       The Janel Group of Los Angeles, Inc. None      
Janel Ferrara Logistics, LLC None      

  

Permitted Liens shall also include (A) liens for state or local taxes, which
have not been recorded with the secretary of state, which are not delinquent or
which are being diligently contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of Janel World Trade, Ltd. AND The Janel Group of New York, Inc. AND The
Janel Group of Illinois, Inc. AND The Janel Group of Georgia, Inc. AND The Janel
Group of Los Angeles, Inc. AND Janel Ferrara Logistics, LLC; (B) deposits or
pledges to secure obligations under workers’ compensation, social security or
similar laws, or under unemployment insurance in the ordinary course of
business; (C) statutory liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than thirty (30) days delinquent
or which are being contested in good faith; and (D) deposits made in the
ordinary course of business to secure liability to insurance carriers.

 

 

 

 

SCHEDULE D

 



Availability Certificate

 



 

Company Name: [COMPANY NAME]       Borrowing  Base Certificate     Date        
BBC # 001 ACCOUNTS RECEIVABLE       1 Ending A/R Balance from previous BBC #    
$0.00             2 ADD: Sales Dates of Invoice Journal         Date   Amount  
    Date   Amount         Total Sales      $                         -         
      3 Subtract: Collections           Date   Amount       Date   Amount
 $                          -          Total Collections    
 $                           -                4 Subtract: Credit Memos        
Date   Amount       Date   Amount         Total Credit Memos    
 $                    -                5 Subtract: Discounts on Collections    
    Date   Amount  $                         -        Date   Amount        
Total Discounts on Collections      $                         -                6
Add or Subtract: Adjustments/Credit Card Payments         Date   Amount
 $                         -        Date   Amount         Total
Adjustments/Credit Card Payments    $                         -                7
Total A/R        $                         -      This above amount should equal
your A/R aging.       8 Total A/R per A/R Aging       9 Difference - please
explain      $                         -                10 Ineligibles
(Ineligibles must be calculated & verified)     12 Subtotal      
 $                         -    13 Total AR Available to Advance Advance Rate
70%  $                         -                            The undersigned
certifies that Borrower is not in default under the agreements, or any of the  
advances and loans made there under, or on any obligation to PFC.  Furthermore,
no material adverse     change has occurred in the financial condition of the
Borrower.                                                         Authorized
Signature     Date  

 





 

 

 

 

SCHEDULE E

 



Financial And Other Covenants





 

1.     Tangible Net Worth. Beginning April 30, 2014 and for each subsequent
month-end, Borrower shall, maintain a minimum Tangible Net Worth of not less
than $100,000.00.

 

 

For purposes of the covenants set forth in this Schedule E, the terms listed
below shall have the following meanings:

 

The term “Tangible Net Worth” shall mean the sum of (x) Borrower’s net worth as
shown on Borrower’s regular financial statements prepared in accordance with
GAAP and (y) Borrower’s subordinated debt, but excluding an amount equal to: (i)
any Intangible Assets, and (ii) any amounts now or hereafter directly or
indirectly owing to Borrower by officers, shareholders or affiliates of
Borrower, any non-current assets (excluding fixed assets and deposits for the
rent or lease of any location of Borrower).

 

“Intangible Assets” means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, intellectual property, licenses,
organizational costs, deferred amounts, covenants not to compete, unearned
income, restricted funds, investments in Subsidiaries, intercompany receivables
and accumulated depreciation.

 

 

2.     Minimum Fixed Charge Coverage Ratio. Beginning April 30, 2014 and each
subsequent month-end through May 31, 2014, the month-end Minimum Fixed Charge
Coverage Ratio (FCCR) shall be not less than 0.40:1; beginning June 30, 2014 and
each subsequent month, the month-end Minimum FCCR shall be not less than 0.75:1.
The FCCR shall be measured monthly, based on the trailing 12-months.

 

(EBITDAR – Non Financed Capital Expenditures)

(Interest + Principal Payments + Management Fees + Distributions)

 

“EBITDAR” means the total sum of the following with respect to the applicable
period: (i) net income from continuing operations (excluding extraordinary gains
or losses), and to the extent deducted in determining net income, (ii) interest
expense, (iii) income taxes, (iv) rent or lease expense (for office and
warehouse), and (v) depreciation, depletion and amortization expenses, and to
the extent not paid, management fees.

 

“Interest Expense” means the total of the costs of advances outstanding under
indebtedness including (i) interest charges, (ii) capitalized interest, (iii)
the interest component of Capitalized Leases, (iv) fees payable in respect of
letters of credit and letters of guarantee, (v) fees and expenses paid to or
incurred on behalf of Lenders or Senior Indebtedness, and (vi) discounts
incurred and fees payable in respect of bankers’ acceptances.

 

“Capital Expenditures” will mean for any period, the aggregate capital
expenditures recorded by Borrower in conformity with GAAP, including charges in
respect of Capitalized Lease obligations (exclusive of imputed interest), but
excluding those capital expenditures made with insurance/condemnation proceeds,
or proceeds from asset sales permitted under this Agreement.

 

“Capitalized Leases” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that person.

 

 

 

SCHEDULE F

 



Locations And Jurisdictions In Which Borrower Is Authorized To Do Business

 

 

Locations

Borrower currently has the following business and inventory locations, and no
other:

 

Chief Executive Offices

150-14 132nd Avenue

Jamaica, NY 11434

 

Other Locations:

 

 

1. The Janel Group of New York, Inc.

303 Merrick Road, Suite 200

Lynbrook, NY 11563

2. The Janel Group of Illinois, Inc.

1099 Pratt Blvd

Elk Grove Village, IL 60007

3. The Janel Group of Georgia, Inc.

5651 Old Dixie Highway, Suite 104

Forest Park, GA 30297

4. The Janel Group of Los Angeles, Inc.

460-A Hindry Avenue

Inglewood, CA 90301

5. Janel Ferrara Logistics, LLC

303 Merrick Road, Suite 200

Lynnbrook, NY 11563

 

 

Inventory Locations:

(If different from above)

 

None



 

Jurisdictions (Include Legal Name and all Tradenames)

 

Name Type of Entity State Organization Number Janel World Trade, Ltd.
Corporation Nevada C23576-2000 The Janel Group of New York, Inc. Corporation New
York 351675 The Janel Group of Illinois, Inc. Corporation Illinois 52175976 The
Janel Group of Georgia, Inc. Corporation Georgia 897524 The Janel Group of Los
Angeles, Inc. Corporation California C0828735 Janel Ferrara Logistics, LLC LLC
New Jersey 0600337197



 

 

 

SCHEDULE G

 

Capital Structure



 



 



Record Owner Percent of Membership Interest Janel World Trade, Ltd. See Attached
    The Janel Group of New York, Inc.:        Janel World Trade, Ltd. 100%    
The Janel Group of Illinois, Inc.:        Janel World Trade, Ltd. 100%     The
Janel Group of Georgia, Inc.        Janel World Trade, Ltd. 100%     The Janel
Group of Los Angeles, Inc.:        Janel World Trade, Ltd. 100%     Janel
Ferrara Logistics, LLC:        Janel World Trade, Ltd. 100%






 



 

 

 



EXHIBIT A

 

 

Form of Certificate of Compliance

 

(Use Borrower Letterhead with this Form)

 

 

 

Date:

 

 

To: Credit Manager

 

 

This is to certify that, in accordance with Section 6.1 of the Loan and Security
Agreement between Janel World Trade, Ltd. AND The Janel Group of New York, Inc.
AND The Janel Group of Illinois, Inc. AND The Janel Group of Georgia, Inc. AND
The Janel Group of Los Angeles, Inc. AND Janel Ferrara Logistics, LLC and
Presidential Financial Corporation dated March ___, 2014 (the “Loan Agreement”)
the attached financial statements are complete and true and have been prepared
in conformance with GAAP. In addition, there are no Defaults or Events of
Default continuing as of such date (if there are exceptions, list here).

 

Also attached are the covenant calculations used in determining compliance with
the financial covenants contained in Schedule E of the Loan Agreement.

 

Capitalized terms used herein are as defined in the Loan Agreement.

 

Very truly yours,

 

 



 

Designated officer, Janel World Trade, Ltd. AND The Janel Group of New York,
Inc. AND The Janel Group of Illinois, Inc. AND The Janel Group of Georgia, Inc.
AND The Janel Group of Los Angeles, Inc. AND Janel Ferrara Logistics, LLC

 



 

 